No. 99-30871
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30871
                          Summary Calendar



TELLY J. GUILLORY,

                                           Plaintiff-Appellant,

versus

BURL CAIN; DAVID ROSS; WILLIE R. THOMAS;
GERALD SCOTT; JIMMY JOHNSON; CHAD MENZINA, Captain;
LOUIE CALVERT, also known as Louie Calver;
RICHARD L. STALDER,

                                           Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 98-CV-892-B
                        --------------------
                           April 28, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Telly J. Guillory (Guillory), Louisiana prisoner # 320441,

appeals the dismissal of his complaint under 42 U.S.C. § 1983

against defendants pursuant to 28 U.S.C. § 1915(e)(2)(B)(I) and

(ii).    Because Guillory failed to object timely to the magistrate

judge's report, this court's review is limited to plain error.

See Douglass v. United Services Auto. Ass'n, 79 F.3d 1415, 1428-

29 (5th Cir. 1996) (en banc).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30871
                                 -2-

       Guillory argues that his complaint was improperly dismissed

under Heck v. Humphrey, 512 U.S. 477 (1994), because he is not

seeking release from custody or challenging his conviction.        Heck

does not preclude only those claims that directly challenge a

conviction.    Rather, claims are precluded that "would necessarily

imply the invalidity" of a conviction.     512 U.S. at 487.   We

conclude, based upon the same reasons given by the magistrate

judge, that Guillory’s claim of excessive force necessarily

implies the invalidity of Guillory’s conviction for aggravated

battery.

       Guillory argues that his claim of conspiracy was

nevertheless wrongfully dismissed because it “is wholly separate

from the evolving circumstance regarding the allege [sic]

confrontation that occurred between plaintiff and David Ross in

the first incident.”    This statement is contradicted by the

allegations of Guillory's amending complaint.     See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (stating

that this court will not allow a party to raise a claim for the

first time on appeal), cert. denied, 120 S. Ct. 982 (2000).        Even

if Guillory had made this factual distinction in his amending

complaint, Guillory's conspiracy claim stems from his claim of

excessive force, and resolution of the proposed conspiracy claim

would require a resolution of the underlying excessive-force

claim, which Guillory cannot obtain under Heck.     See 512 U.S. at

489.

       Finally, Guillory alleged that he was beaten by correctional

officers after he had been subdued and in restraints.     Guillory
                           No. 99-30871
                                -3-

fails to argue, however, that this beating was separate and apart

from the incident for which he was arrested and therefore, not

barred by Heck.   This argument would have been a valid challenge

to the magistrate judge's report, but because of the lack of

objection and appellate briefing, we will not address this claim.

See United States v. Calverley, 37 F.3d 160, 163-64 (5th   Cir.

1994) (en banc); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     AFFIRMED.